Porter, J.
delivered the opinion of the court This is an action against the indorser of a promissory note. The answer contains a ge* *492denial of the facts alleged in the petition, ° 1 ’ and a special averment that the defendant had nQt jjeen legally notified of the protest. The “, cause was tried by the judge of the first instance, who being of opinion that legal notice of non-payment had not been given to the in-dorser, gave judgment in his fhvor: from that judgment the plaintiff has appealed.
The evidence in the cause shews that the notary deposited in the post-office at Baton Rouge notice of the protest, and that it is an office to which the defendant was in the habit of sending for his letters and papers. The post master swears that he was irregular in doing so, and that some times months elapsed without his calling or sending to the office. The defendant lives at the distance of 22 or 23 miles from the office.
This transaction took place in the year 1823» before the passage of the act of assembly, which made post offices a place of deposit for notices of protest. The case therefore is governed, and must be decided, by the rules of commercial law, according to which, this was not a legal notification, as has been frequently decided in this court,
Eustis for plaintiff—Turner Lawrence for defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.